              Case 3:20-cv-02013-RS Document 47 Filed 07/02/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRIS KALTSAS (NYBN 5460902)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
 8        Email: chris.kaltsas2@usdoj.gov

 9 Attorneys for United States of America
10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN FRANCISCO DIVISION
13

14
     UNITED STATES OF AMERICA,                ) CIVIL CASE NO. 20-02013-VC
15                                            )
           Plaintiff,                         )
16                                            )        GOVERNMENT’S NOTICE OF
       v.                                     )    WITHDRAWAL OF MOTION TO SEAL
17
                                              )
18   ONE PARCEL OF REAL PROPERTY)
     LOCATED AT 9414 PLAZA POINT DRIVE,)
19   MISSOURI CITY, TEXAS, 77459,             )
                                              )
20         Defendant,                         )
                                              )
21   ROWLAND MARCUS ANDRADE,                  )
22                                            )
           Claimant,                          )
23                                            )
     SOLMAZ ANDRADE,                          )
24                                            )
           Claimant, and                      )
25
                                              )
     WILMINGTON SAVINGS FUND SOCIETY, )
26
     FSB as trustee for IRP FUND II TRUST 2A, )
27                                            )
           Claimant.
28
     GOVERNMENT’S MOTION TO STAY
     CIVIL CASE NO. 20-02013-VC                  1
               Case 3:20-cv-02013-RS Document 47 Filed 07/02/20 Page 2 of 2




 1
            PLEASE TAKE NOTICE that the United States of America hereby respectfully withdraws its
 2
     pending motion to seal its ex parte declaration in support of its motion to stay, filed on May 28, 2020
 3
     and amended on May 29, 2020. Dkt. Nos. 25-26. The undersigned has consulted with counsel for
 4
     claimant Rowland Marcus Andrade, who agree to the United States’ withdrawal of its motion.
 5

 6
     DATED: July 2, 2020                                  Respectfully submitted,
 7
                                                          DAVID L. ANDERSON
 8                                                        United States Attorney

 9
                                                          ______________/s/__________
10                                                        CHRIS KALTSAS
                                                          Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     GOVERNMENT’S MOTION TO STAY
     CIVIL CASE NO. 20-02013-VC                       2
